Deemer, J.
(specially concurring). Upon the theory that there was an actual ouster by defendants or those whom they represent as distinguished from a constructive one, dating from the time that plaintiff’s disability was removed or one year thereafter, reinforced by the doctrine of laches as stated in the last division of the majority opinion, I concur in the result reached. I do not think that there was a constructive ouster by the deed set forth in the opinion, for there was no claim either in the deed or in fact that defendants’ ancestor was acquiring anything more than the interests which the grantors held in the land, and there was no statement therein that they were the “sole and only” heirs of Sherman Canfield, deceased. Indeed, the testimony shows that the grantee knew that plaintiff was an heir, and that he was not getting her title by the -deed. He thought, perhaps, that by reason of an advancement to her father she was not entitled to anything; but he did not think he was acquiring her interest, whatever it may have been. But, after taking possession, he believed that he had full title, and acted upon that assumption. After plaintiff’s disability was removed, she knew of defendants’ claim to full title without any demand or claim of rent, and without any accounting or payment to her of her part, if she was entitled to any. Knowing that defendants’ ancestor was claiming full title, this to my mind amounted to adverse possession or ouster, and called for action on the part of plaintiff in assertion of- her .rights. Jackson v. Whitbeck, 6 Cow. (N. Y.) 632 (16 Am. Dec. *239454); Casey v. Casey, 107 Iowa, 192; Gillespie v. Osburn, 3 A. K. Marsh. (Ky.) 77 (13 Am. Dec. 136), and note; Jackson v. Tibbits, 9 Cow. (N. Y.) 252.